DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 12/26/2020 in which claims 1 – 20 was presented for examination.
3.	Claims 1 – 20 are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 11, and 20 are directed to abstract without significantly more. The claims recites retrieving a plurality of electronic documents relevant to a query; obtaining, via computerized term embedding, from said retrieved documents, a plurality of most similar terms with respect to said query; for each of said most similar terms, determining a pervasiveness score and a relevance score; filtering out, from said most similar terms, those of said terms that are pervasive, based on said pervasiveness score, those of said terms that are irrelevant, based on said relevance score, and those of said terms that are redundant; and outputting a top number of terms remaining in said most similar terms after said filtering, based on similarity to said query, as discriminative facets.. The limitation of retrieving a plurality of electronic documents relevant to a query under reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. There is nothing in the claim feature preventing the step from being performed in the mind. For instance, “receiving” in the context of this claim encompasses the user manually perusing through document and selecting relevant information pertain to point of interest.
	Similarly, the limitation of obtaining, via computerized term embedding, from said retrieved documents, a plurality of most similar terms with respect to said query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “obtaining” in the context of this claim encompasses user mentally comparing the request with available document through manual searching of similar item from the available list. The limitation of for each of said most similar terms, determining a pervasiveness score and a relevance score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “determining” in the context of this claim encompasses user mentally weight the  available list of document that relevant to request as positive and the irrelevant document as negative. The limitation of filtering out, from said most similar terms, those of said terms that are pervasive, based on said pervasiveness score, those of said terms that are irrelevant, based on said relevance score, and those of said terms that are redundant, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “filtering” in the context of this claim encompasses user mentally dropping the document with negative weight and keeping document with positive weight. The limitation of outputting a top number of terms remaining in said most similar terms after said filtering, based on similarity to said query, as discriminative facets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “outputting” in the context of this claim encompasses user mentally selecting some specific number of relevant document as relevant information after the comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than abstract idea. Looking at the limitations as assign score for document retrieval adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The computing device is/are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Mere instructions to implement an abstract idea or other exception on a computer or claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Implementing an abstract idea on a generic computer, by itself, does not add significantly more, similar to how the recitation of the computer in the claim is amounted to mere instructions to apply the abstract idea on a generic computer.
	The dependent Claims 2 – 3 and 12 - 13 recite components of pervasive score and relevance score. This limitation does not include additional element that preclude the claim from abstract idea. 
	The dependent Claims 4 - 5  and 14 – 15 recite elements that are filter out from the comparison. This limitation does not include additional element that preclude the claim from abstract idea.
	The dependent claims 6 and 16 recite retrieving of updated information. This limitation does not include additional element that preclude the claim from abstract idea.
	The dependent claim 7 recites computation process of comparing the document. This limitation does not include additional element that preclude the claim from abstract idea.
	The dependent claims 8  - 10  and 17 – 19 recites displaying of certain number of item. This limitation does not include additional element that preclude the claim from abstract idea.
	Thus, the claim is ineligible under 35 U.S.C.101. 
4.2	Claim 20 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter. Claim 20 fails to fall within a statutory category of invention. It is directed to the program itself, not a process occurring as a result of executing the program, a machine programmed to operate in accordance with the program nor a manufacture structurally and functionally interconnected with the program in a manner which enables the program to act as a computer component and realize its functionality. Therefore, it’s not-statutory under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 6, 8 -9, 11, 13, 16 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2020/0311092 A1), in view of Kim et al (US 20170024394 A1).
As per claim 1, Thomas et al (US 2020/0311092 A1) discloses,
A method comprising: with a computerized search engine (para.[0002]; “online search engines and more particularly to a system and a method for personalized retrieval of academic content in a hierarchical manner”).
retrieving a plurality of electronic documents relevant to a query (para.[0003]; “searching for and retrieving requested information via a user device from various databases …..using search engines to submit queries that fetches the information that they need”). 
obtaining, via computerized term embedding, from said retrieved documents, a plurality of most similar terms with respect to said query (para.[0089]; “the retrieval module 218 of the academic search system 200 retrieves, all the content blocks related to topics”). 
for each of said most similar terms, determining a pervasiveness score and a relevance score (para.[0068]; “a score is assigned to each of the content blocks retrieved, the score being based on one or more factors …..The plurality of factors include, ………., relevance of keywords in the query to the contextual elements associated with the user, negative weights for the irrelevant keywords”, where negative weights is interpreted as pervasiveness score as claimed). 
filtering out, from said most similar terms, those of said terms that are pervasive, based on said pervasiveness score, those of said terms that are irrelevant, based on said relevance score, and those of said terms that are redundant (para.[0078]; “the score of a content block satisfies each of one or more conditions for selecting the content block as a final content block. The final content block is selected when all the conditions as mentioned are satisfied” and para.[0079]; “a node of the knowledge base associated with the final content block is retrieved”).
	Thomas does not specifically disclose outputting a top number of terms remaining in said most similar terms after said filtering, based on similarity to said query, as discriminative facets.  
	However,  Kim et al (US 20170024394 A1) in an analogous art disclose,
and outputting a top number of terms remaining in said most similar terms after said filtering, based on similarity to said query, as discriminative facets (para.[0088]; “sort documents associated with the keyword in ascending order of the ranking scores and may display a preset number of, for example, nine top ranking documents as a final search result. Ranking scores to which the popularity and the newness are applied may be a standard used to determine a display ranking of a document”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate changes in a search result that occur due to elapse in time of the system of Kim into retrieval of academic content of the system of Thomas to provide updated search result  based  on new or modified information.

As per claim 3, the rejection of claim 1 is incorporated and further  Thomas  discloses, 
wherein determining said relevancy score comprises determining, for each of said most similar terms, a popularity of a given one of said terms computed using ranks of those of said documents wherein said given one of said terms appears, within said retrieved plurality of electronic documents (para.[0047]; “examination specific content weight may include a score factor weight that indicates how important a document, or a content block is with respect to a specific examination”)  

As per claim 6, the rejection of claim 1 is incorporated and further Kim et al (US 20170024394 A1) disclose,
further comprising, with said computerized search engine, retrieving an updated plurality of electronic documents relevant to said query by resubmitting said query with at least one of said discriminative facets (para.[0011]; “determining a ranking of each of the SNS contents based on user feedback information and newness information of each of the SNS contents; and providing a search result associated with the keyword by selecting and sorting SNS contents to be displayed on a user terminal based on the rankings”).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate changes in a search result that occur due to elapse in time of the system of Kim into retrieval of academic content of the system of Thomas to provide updated search result  based  on new or modified information.

As per claim 8, the rejection of claim 1 is incorporated and further Kim et al (US 20170024394 A1) disclose,
wherein, in said step of outputting said top number of terms, said top number of terms does not exceed nine  (para.[0088]; “sort documents associated with the keyword in ascending order of the ranking scores and may display a preset number of, for example, nine top ranking documents as a final search result). 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate changes in a search result that occur due to elapse in time of the system of Kim into retrieval of academic content of the system of Thomas to provide updated search result  based  on new or modified information.

As per claim 9, the rejection of claim 8 is incorporated and further Kim et al (US 20170024394 A1) discloses,
wherein obtaining said plurality of most similar terms comprises obtaining a number of said most similar terms as a maximum of: exceeding said top number of terms by at least one hundred; and being from twice to ten times said top number of terms (para.[0088]; “sort documents associated with the keyword in ascending order of the ranking scores and may display a preset number of, for example, nine top ranking documents as a final search result. Ranking scores to which the popularity and the newness are applied may be a standard used to determine a display ranking of a document”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate changes in a search result that occur due to elapse in time of the system of Kim into retrieval of academic content of the system of Thomas for providing updated search results  based  on new or modified information.

Claim 11, 13, 16, and 17 - 18 are apparatus claim corresponding to method claims 1, 3, 6, and 8 - 9 respectively, and rejected under the same reason set forth in connection to the rejection of claims 1, 3, 6, and 8 – 9 respectively above.

Claim 20 is computer program product claim corresponding to method claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	claims 2, 4 – 5, 12, and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2020/0311092 A1), in view of Kim et al (US 20170024394 A1), and further in view of Lawrence et al (US 2006/0004814 A1).
As per claim 2, the rejection of claim 1 is incorporated, Thomas et al (US 2020/0311092 A1) and Kim et al (US 20170024394 A1) does not disclose wherein determining said pervasiveness score comprises determining, for each of said most similar terms, a probability of a given one of said terms appearing in related documents of said term within said retrieved plurality of electronic documents.
  	However, Lawrence et al (US 2006/0004814 A1) in an analogous art discloses,
wherein determining said pervasiveness score comprises determining, for each of said most similar terms, a probability of a given one of said terms appearing in related documents of said term within said retrieved plurality of electronic documents (para.[0359]; “any records determined (e.g., with some degree of probability) to be related to, identical to, and/or otherwise associated with the name and/or query may be sent to the information delivery engine”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate retrieval of information associated with risk of the system of Lawrence into retrieval of academic content of the system of Thomas for providing relevant information that includes the updated data  as provided by the system of Kim.

As per claim 4, the rejection of claim 1 is incorporated, Thomas et al (US 2020/0311092 A1) and Kim et al (US 20170024394 A1) does not disclose wherein filtering out, from said most similar terms, those of said terms that are redundant, comprises discarding a given one of said most similar terms responsive to determining that said given one of said most similar terms includes at P202004077US0140least one non-functional token from a non-pervasive term previously selected as one of said facets.
  	However, Lawrence et al (US 2006/0004814 A1) in an analogous art discloses,
wherein filtering out, from said most similar terms, those of said terms that are redundant, comprises discarding a given one of said most similar terms responsive to determining that said given one of said most similar terms includes at P202004077US0140least one non-functional token from a non-pervasive term previously selected as one of said facets (para.[0381]; “result set may be further or alternatively analyzed by the duplicate result filter device 3854b. The duplicate result filter device 3854b may, for example, compare various records within the result set to remove duplicate information”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate retrieval of information associated with risk of the system of Lawrence into retrieval of academic content of the system of Thomas for providing relevant information that includes the updated data  as provided by the system of Kim.

As per claim 5, the rejection of claim 1 is incorporated, Thomas et al (US 2020/0311092 A1) and Kim et al (US 20170024394 A1) does not disclose wherein filtering out, from said most similar terms, those of said terms that are redundant, comprises determining whether those of said documents corresponding to a current one of said terms are already covered by another one of said terms.
  	However, Lawrence et al (US 2006/0004814 A1) in an analogous art discloses,
wherein filtering out, from said most similar terms, those of said terms that are redundant, comprises determining whether those of said documents corresponding to a current one of said terms are already covered by another one of said terms (para.[0381]; “result set may be further or alternatively analyzed by the duplicate result filter device 3854b. The duplicate result filter device 3854b may, for example, compare various records within the result set to remove duplicate information”).  
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate retrieval of information associated with risk of the system of Lawrence into retrieval of academic content of the system of Thomas for providing relevant information that includes the updated data  as provided by the system of Kim.

Claim 12 and 14 – 15 are apparatus claim corresponding to method claims 2 and 4 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 and 4 – 5 respectively above.
7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2020/0311092 A1), in view of Kim et al (US 20170024394 A1), and further in view of Hun (KR 2009-0063801 A).
As per claim 7, the rejection of claim 1 is incorporated, Thomas et al (US 2020/0311092 A1) and Kim et al (US 20170024394 A1) does not disclose wherein obtaining said plurality of most similar terms comprises applying cosine similarity.
  	However, Hun (KR 2009-0063801 A) in an analogous art discloses,
wherein obtaining said plurality of most similar terms comprises applying cosine similarity (pg.3 line 35; “similarity between terms is treated as a cosine of an angle formed by each term vector”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate term similarity computation between object of the system of Hun into retrieval of academic content of the system of Thomas  and changes in a search result that occur due to elapse in time of the system of Kim to  identify relevant search terms that contribute positively to requested term, thereby providing information that may be of interest to the user.

8.	Claims 10 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US 2020/0311092 A1), in view of Kim et al (US 20170024394 A1), and further in view of Bradford et al (US 2002/0103799).
As per claim 10, the rejection of claim 1 is incorporated, Thomas et al (US 2020/0311092 A1) and Kim et al (US 20170024394 A1) does not disclose further comprising, in said most similar terms, associating super terms with a corresponding base term to obtain a greedy document-term matrix, wherein said pervasiveness score and said relevance score are determined based on said greedy document-term matrix.
  	However, Bradford et al (US 2002/0103799) in an analogous art discloses,
further comprising, in said most similar terms, associating super terms with a corresponding base term to obtain a greedy document-term matrix, wherein said pervasiveness score and said relevance score are determined based on said greedy document-term matrix (para.[0043]; “two-dimensional matrix is formed where each matrix column c corresponds to a document and each matrix row r corresponds to a term occurring in at least one document corresponding to a matrix column. Each matrix element (r, c) is related to the number of occurrences of the term corresponding to the row r in the document corresponding to column c”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to incorporate matrix generation of the system of Bradford into retrieval of academic research of the system of Thomas  and changes in a search result that occur due to elapse in time of the system of Kim to organize documents according to their degree of similarity.

Claim 19 is an apparatus claim corresponding to method claim 10, and rejected under the same reason set forth in connection to the rejection of claim 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Adaptive ranking system for information retrieval, Patent Number: 5,321,833 authors: Chang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



12/1/2022